IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GREGORY ADDINGTON,
Plaintiff, Civil Action No. 17-444

District Judge Marilyn J. Horan
v. Magistrate Judge Maureen P. Kelly
SENIOR VICE PRESIDENT-HUMAN
RESOURCES, CONSOL ENERGY,
INCORPORATED as Plan Administrator of
the Consol Energy, Inc. Flexible Benefits
Program Long Term Disability Plan,
LIBERTY LIFE ASSURANCE COMPANY
OF BOSTON and AMANDA
PIPENBACHER also known as Amanda
Quinto,

Nee ee’ ee ee ee ee ee ee ee ee ae ee ee ee” ee ee Se”

Defendants.
ORDER

AND NOW, this oat hay of July, 2019, after Plaintiff Gregory Addington (“Plaintiff”)
filed a Complaint in the above-captioned matter, and after Motions for Summary Judgment were
filed by Defendants Senior Vice President - Human Resources, Consol Energy, Incorporated and
Liberty Life Assurance Company of Boston (collectively, “Defendants”), ECF No. 59, and by
Plaintiff, ECF No. 62, and after a Report and Recommendation was filed by the United States
Magistrate Judge Maureen P. Kelly giving the parties until March 29, 2019 to file written
objections thereto, ECF No. 71, and upon consideration of the Objections filed by Plaintiff, ECF
No. 72, and the response to the Objections filed by Defendants, ECF No. 73, and upon
independent review of the record, and upon consideration of the Magistrate Judge’s Report and

Recommendation, which is ADOPTED as the opinion of this Court,
IT IS HEREBY ORDERED that Plaintiff's Motion for Summary Judgment, ECF No. 62,
is DENIED.

IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment, ECF No.
59, is GRANTED. Judgment is entered in favor of Defendants and against Plaintiff.

IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of
Appellate Procedure, if any party wishes to appeal from this Order, a notice of appeal, as
provided in Fed. R. App. P. 3, must be filed with the Clerk of Court, United States District Court,

at 700 Grant Street, Room 3110, Pittsburgh, PA 15219, within thirty (30) days.

THE COURT:

iL

ap ——
cot
United s District Judge

“
.

ce: The Honorable Maureen P. Kelly, United States Magistrate Judge

Counsel of record via CM-ECF
